Citation Nr: 0809647	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability, to include as due to asbestos 
exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a thyroid 
disability.

4.  Entitlement to service connection for a vision 
disability.

5.  Entitlement to service connection for chronic paronychia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2006.  This matter was 
originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.

The Board notes that a claim for tinnitus is raised in the 
record.  Specifically, the veteran underwent a VA audio 
examination in April 2007 in which the examiner, Dr. S.C.H., 
diagnosed tinnitus and related it to military noise exposure.  
Therefore, this matter is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

 
FINDINGS OF FACT

1.  The veteran does not have a respiratory disability that 
is related to active service.

2.  The veteran does not have a thyroid disability that is 
related to active service.

3.  The veteran does not have a vision disability that is 
related to active service.

4.  The veteran does not have chronic paronychia that is 
related to active service.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  A thyroid disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3.  A vision disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

4.  Chronic paronychia was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2006 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for VA medical 
examinations, readjudicated the veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
December 2006 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Letters dated in 
February 2003 and January 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2007 letter told him to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
That letter also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the January 2007 letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in October 2007.  

The veteran's service medical records have been obtained.  
The Board notes that the veteran has not identified any VA 
medical treatment records or private medical records that he 
wished VA to obtain on his behalf.  Thus, there is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examinations in April 2007. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

a.	Respiratory

The veteran's service medical records indicate that he was 
diagnosed with early sinusitis in December 1990 and an upper 
respiratory infection in January (the year is not indicated).  

There is no post-service medical evidence of record other 
than VA examinations conducted in April 2007.  After physical 
examination of the veteran, the examiner stated, "At this 
time there is insufficient clinical evidence to diagnose any 
current or pulmonary in this veteran, specifically, he does 
not have asbestosis, exposure is questionable and 
speculative.  

Thus, the medical evidence fails to show that the veteran 
currently suffers from a respiratory disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In the absence of competent 
medical evidence that a respiratory disability exists and 
that it caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
a respiratory disability have not been established.  38 
C.F.R. § 3.303. 

b.	Thyroid

The veteran's service medical records indicate that he was 
overweight, had difficulty losing weight, and underwent 
thyroid tests for hypothyroidism.  

There is no post-service medical evidence of record other 
than VA examinations conducted in April 2007.  At the VA 
examination, the veteran reportedly stated that he was not 
sure why this issue/condition was claimed, he had never been 
diagnosed or treated for thyroid disease.  After physical 
examination of the veteran and review of the claims file, the 
examiner stated, "At this time there is insufficient 
clinical evidence to diagnose any thyroid disease in this 
veteran."  An April 2007 addendum to the VA examination 
report noted that the veteran was never diagnosed or treated 
for thyroid disease in the service.  An August 2007 addendum 
to the VA examination report clarified that on review of the 
systems, the veteran did not have any signs or symptoms of 
thyroid disease and lab testing (TSH) was normal.  

Thus, the medical evidence fails to show that the veteran 
currently suffers from a thyroid disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that a thyroid disability exists and that it caused 
by or aggravated by the veteran's military service, the 
criteria for establishing service connection for a thyroid 
disability have not been established.  38 C.F.R. § 3.303. 
 
c.	Vision

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability. See VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990) (service connection may not be granted 
for defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

The veteran's service records indicate that he was treated 
for a left corneal abrasion in January 1982.  There is no 
post-service medical evidence of record other than VA 
examinations conducted in April 2007.  At the VA examination, 
the veteran reported no ocular complaints and specifically 
denied any double vision.  After examination of the veteran, 
the examiner stated that the veteran had no ocular pathology 
but did have early signs of presbyopia, a normal aging 
development.  The examiner noted that there was no evidence 
of permanent ocular injury from his corneal abrasion dating 
back to 1992.

However, as noted above, for VA purposes, in the absence of 
superimposed disease or injury, service connection may not be 
allowed for presbyopia. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, 
the medical evidence fails to show that the veteran currently 
suffers from a vision disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In the absence of competent medical evidence 
that a vision disability exists and that it caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for a vision disability 
have not been established.  38 C.F.R. § 3.303. 
   
d.	Paronychia

The veteran's service records indicate that he was treated 
for paronychia of bilateral multiple fingers in October 1989.

There is no post-service medical evidence of record other 
than VA examinations conducted in April 2007.  After physical 
examination of the veteran and review of the claims file, the 
examiner stated, "At this time I find insufficient clinical 
evidence to diagnose current [] chronic paronchia of the 
middle and ring fingers of the left hand.  Paronychia is an 
acute infection which resolves with treatment, is not usually 
a chronic condition but can be recurrent due to predisposing 
factors as listed below.  More accurately, he currently has 
dryness and cracking of the nail beds of ALL fingers of BOTH 
hands currently related to current occupation working as a 
generator mechanic with exposure to fuel, oil, pain and 
frequent chronic hand washing and also nail biting.  In any 
case, I would not expect to find any current/chronic 
condition related to possible PAST exposure to chemical 
contact prior to 1993, as he has not had exposure to those 
chemicals in 14 years."  The examiner included an online 
reference to paronychia which noted that predisposing factors 
include overzealous manicuring, nail biting, diabetes 
mellitus, and occupations in which the hands are frequently 
immersed in water, that paronchia may be either acute or 
chronic, and that chronic paronychia is an eczematous 
process.   

Thus, the medical evidence fails to show that the veteran 
currently suffers from chronic paronychia.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that chronic paronychia exists and that it caused by 
or aggravated by the veteran's military service, the criteria 
for establishing service connection for paronychia have not 
been established.  38 C.F.R. § 3.303. 

e.	Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002 & Supp. 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

  
ORDER

Entitlement to service connection for a chronic respiratory 
disability, to include as due to asbestos exposure, is 
denied.

Entitlement to service connection for a thyroid disability is 
denied.

Entitlement to service connection for a vision disability is 
denied.

Entitlement to service connection for chronic paronychia is 
denied.


REMAND

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or 
when word recognition scores using the Maryland CNC test are 
less than 94 percent. 38 C.F.R. § 3.385.

At the April 2007 VA audio examination, the veteran's speech 
recognition scores were 92 percent in the right ear and 84 
percent in the left ear.  The VA examiner noted that the 
speech recognition scores were excelling in the right and 
good in the left.  The examiner also stated, "Hearing is 
within normal limits, th[e]refore hearing loss is not due to 
military noise exposure."  However, as noted above, because 
the veteran's speech recognition scores were less than 94 
percent, he is considered to have impaired hearing for VA 
purposes.  Thus, the examiner's opinion is flawed.  It is, 
therefore, the Board's opinion that a second medical opinion 
in conjunction with the review of the entire record is 
warranted to determine whether or not the veteran's current 
hearing impairment is related to his military service.  
38 C.F.R. § 3.159(c)(4). 
  
Accordingly, the case is REMANDED for the following action:

1.  The April 2007 examination report 
(with the complete claims folder) should 
be returned to the examiner who conducted 
the exam. If that individual is 
unavailable, the records can be forwarded 
to a similarly situated audiologist, or 
someone qualified to render an opinion on 
the etiology of the veteran's impaired 
hearing.  The examiner should be notified 
of 38 C.F.R. § 3.385 and asked to render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current hearing impairment is related to 
the veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


